Thomas, J.
(concurring):
From the plaintiff’s case the following facts appear : Plaintiff’s automobile going south on Park avenue collided with defendant’s automobile going west' on Jericho turnpike at the intersection of such highways. • The plaintiff’s view towards the east was so obscured that he could not see the defendant’s car until he opened out on Jericho turnpike, when he saw it “very close by,” perhaps a hundred feet away, going forty or fifty miles per hour. Plaintiff’s *790car was going between ten and fifteen miles per- hour. Where the. avenue enters the turnpike a beaten road goes to' .the left,- or east, and another to the right, or west, and the plaintiff- took the' .rigfft . branch for the purpose of rounding up to. -the left or towards the east. Before he turned to the left, and while he was to the. right ■ of. the intersection of the two ■ roads, the defendant’s car collided with his car on the left-hand side in front of the dashboard. So the case is 'that the plaintiff in his - car, with such suddenness as would arise from a speed' of from ten to fifteen -miles • per hour, appeared upon a highway to -cross it, and while seeming, by taking the right or westerly branch, to intend to go westward,, actually traversed, in .part the turnpike and occupied some part of it at an. angle thereto approximating k right, angle, without knowing what. was coming on the turnpike until. entry thereof was made., . The plaintiff’s car was traveling from fourteen to twenty-one feet-per second,, and, the question is whether the driver, having previously -sounded, his horn, was under the circumstances negligent -psr se in thrusting his car upon and across a highway at that rate of speed. What happened helps the conclusion. The plaintiff, precluded from seeing until he came to the -point where .the turnpike' opened,, saw approaching him a car one hundred feet away coming at. the. rate of forty or fifty miles per hour. - It would tie upon him in less than two -seconds if he entered the turnpike. Had it. been going no faster than his own car it was only from five' to seven, seconds away. He was from a branch breaking into a main road and . was ■obliged to make a, curve to get straightened out on the thoroughfare. He attempted to make two curveé, first to the right, intending to round again to the left to gain the right or south side- of, the turnpike so as to head east, and all the timé regardless of the: car, ' whatever its speed, that was approaching him. It was a. mere- bur-tied dash "from a byway into the main road" and an obstruction of . it pending his contemplated maneuver. He did not get around before the other car'collided, and it was rash for him to make - the effort — rash not because the other car was at excessive, speed, but because he came suddenly into the highway and attempted to make a curve around the approaching car. Why did tie not stop ? Was it. because he was at such speed that there'not time after tie discovered the other car ? He did not try . to stop. - He probably was .so *791far committed to his maneuver that, whatever was in the way, stopping was impracticable. His car was not under control and he did not attempt to control it by stopping. ' It would seem that a person approaching the outlet of the road and not able to see what >vas approaching its mouth until the terminus was reached, would before ■ coming out-of his concealment look to see what was in his way peering, if need be, to discover how the place he was about to enter was occupied. But the plaintiff swept in, and making as if to go west swung around as' if to go east in the very face of an automobile less than two seconds away, coming at a speed that shocks credulity and outrages every propriety in the use of a public highway. The plaintiff was.not prudent in his own behalf, and so his accusation of the defendant, justified though it be by the latter’s negligence, does not avail.
The judgment should be reversed and a new tidal granted, costs to abide the event.
Judgment reversed and new trial granted, costs to abide the event.